Citation Nr: 9936008	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  95-21 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts




THE ISSUE


Whether the character of the appellant's discharge is a bar 
to Department of Veterans Affairs (VA) benefits (exclusive of 
health care under Chapter 17, Title 38, United States Code).



INTRODUCTION

The appellant had active service from August 1967 to July 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 decision by the Boston, Massachusetts 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  



FINDINGS OF FACT

1.  The appellant served on active duty from August 1967 to 
July 1970, and was discharged under conditions other than 
honorable.

2.  By Administrative Decision dated in October 1970, the 
appellant's discharge was determined to be under dishonorable 
conditions.

3.  In October 1977, the appellant's discharge was upgraded 
to honorable conditions under the Department of Defense 
Special Discharge Review Program; thereafter, the Military 
Discharge Review Board again reviewed the appellant's 
upgraded discharge, but did not affirm the upgraded discharge 
under the provisions of Public Law 95-126.  

4.  By Administrative Decision dated in June 1982, the 
appellant's discharge was determined to be under dishonorable 
conditions.

5.  In January 1992, the appellant was again informed that 
his character of discharge was a bar to VA benefits with the 
possible exception of medical treatment for any 
disability(ies) incurred or aggravated during service.  

6.  In a May 1994 determination, the RO notified the 
appellant that his character of discharge was a bar to VA 
benefits with the exception of medical treatment under 
Chapter 17; the appellant appealed this determination.  

7.  During service, the appellant was charged with being 
absent without leave (AWOL) from December 27, 1968 to April 
14, 1969, and from February 20, 1970 to May 7, 1970; being in 
possession of dangerous drugs; and failing to obey a lawful 
order by being in an area designated as off limits.

8.  The appellant's conduct during service constituted 
willful and persistent misconduct.

9.  There is no competent medical evidence that the appellant 
was insane at the time he committed the offenses that 
ultimately led to his discharge.


CONCLUSION OF LAW

The appellant's discharge from service was under dishonorable 
conditions, and constitutes a bar to VA benefits (exclusive 
of health care under Chapter 17, Title 38, United States 
Code). 38 U.S.C.A. §§ 101(2), 5303 (West 1991); 38 C.F.R. § 
3.12 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the appellant's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds find that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The service records show that the appellant was AWOL from 
December 27, 1968 to April 14, 1969.  Thereafter, on February 
27, 1969, he was in possession of dangerous drugs.  On that 
date and on April 14, 1969, he failed to obey a lawful order 
by being in an area designated as off limits.  For those 
offenses, the appellant was court-martialed, convicted, and 
sentenced to grade reduction, paid forfeiture, and was 
sentenced to 6 months hard labor, which was suspended.  
Thereafter, the appellant was AWOL again from February 20, 
1970 to May 7, 1970.  The appellant was afforded 
neuropsychiatric examination which showed that he had an 
unstable personality.  His Company Commander opined that he 
did not believe the appellant would be amenable to any form 
of punishment, retraining, or other rehabilitation.  

Within two months, in June 1970, the appellant requested a 
"Discharge For the Good of the Service."  In a signed 
statement, the appellant indicated that he was requesting 
such a discharge in lieu of a court martial for offenses 
punishable by a bad conduct discharge or dishonorable 
discharge, and indicated that he had not been subjected to 
coercion with respect to his request for discharge and had 
been advised on the implications that were attached to such a 
request.  He indicated that he understood that if his request 
for discharge was accepted, he might be discharged under 
other than honorable conditions and might be furnished an 
Undesirable Discharge Certificate and that as a result of the 
issuance of such a discharge, he would be deprived of many or 
all Army benefits as he would be ineligible for such 
benefits.  He indicated that he understood that once his 
resignation was submitted, it could be withdrawn only with 
the consent of the commander exercising general court martial 
jurisdiction.  The appellant indicated that prior to 
submitting his statement, he had been provided the 
opportunity to consult with counsel who had fully advised him 
of the matter of the discharge in question.  In another 
signed statement, the appellant indicated that he had nearly 
completed his 3 year obligation in the service and had 
initially performed well in the service.  However, he 
indicated that while in Vietnam, he received bad news from 
home which was stressful to him.  Thereafter, he indicated 
that on two occasions, he couldn't "straighten things out" 
in his mind and he went AWOL.  

The appellant was accordingly discharged under dishonorable 
conditions.  

In an October 1970 Administrative Decision, it was determined 
that the appellant's discharge from active duty on July 31, 
1970, under conditions other than honorable, was a bar to 
entitlement of VA benefits.  

In July 1977, the appellant applied for a discharge upgrade.  
In October 1977, the appellant's discharge was upgraded to 
honorable conditions under the Department of Defense Special 
Discharge Review Program.  In a November 1977 letter, the 
appellant was notified that his military discharge was 
upgraded to Under Honorable Conditions (General).  
Thereafter, the Military Discharge Review Board again 
reviewed the appellant's upgraded discharge, but did not 
affirm the upgraded discharge under the provisions of Public 
Law 95-126.  However, unfortunately, in a December 1980 
letter, the Department of the Army notified the appellant 
that his case had been further reviewed by the Discharge 
Review Board, as required by Public Law 95-126, and that the 
previously upgraded discharge was affirmed under the 
pertinent uniform standards.  This notification letter was 
erroneous as the underlying documentation showed that the 
upgraded discharge was actually not affirmed.  However, the 
appellant was also provided a copy of his DD 215 which 
reflected that the upgraded discharge had been deleted and 
was not affirmed.  

Thereafter, in a June 1982 Administrative Decision, it was 
again determined that the appellant's discharge from service 
in July 31, 1970, under other than honorable conditions, was 
a bar to VA benefits with the exception of Chapter 17 
healthcare benefits.  In the decision, the appellant was 
properly informed of the unfavorable review by the Military 
Discharge Review Board.  The appellant was notified of this 
decision, of the action taken therein, and of his procedural 
and appellate rights.

Thereafter, in January 1992, the appellant was again informed 
that his character of discharge was a bar to VA benefits with 
the possible exception of medical treatment for any 
disability(ies) incurred or aggravated during service.  

Currently, the appellant seeks entitlement to VA compensation 
benefits.  In a May 1994 determination, the RO again notified 
the appellant that his character of discharge was a bar to VA 
benefits with the exception of medical treatment under 
Chapter 17.  The appellant appealed this determination with 
regard to his character of discharge.  

The term "veteran" means a person who served on active duty 
and who was discharged or released therefrom under conditions 
other than dishonorable.  A discharge or release from active 
service under conditions other than dishonorable is a 
prerequisite to entitlement to certain VA benefits other than 
insurance.  A discharge under honorable conditions is binding 
on the VA as to character of discharge.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.12(a).

Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  8 U.S.C.A. § 101(2); 38 
C.F.R. § 3.12(a).

Regulations further provide that a discharge or release for 
certain offenses, including willful and persistent 
misconduct, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  Additionally, a discharge 
under dishonorable conditions will not constitute a bar to 
benefits if the individual was insane at the time of the 
offense causing the discharge.  38 C.F.R. § 3.12(b).

Clearly, the numerous offenses the appellant committed in 
service: two periods of AWOL from December 27, 1968 to April 
14, 1969, and from February 20, 1970 to May 7, 1970; being in 
possession of dangerous drugs; and failing to obey a lawful 
order by being in an area designated as off limits, support a 
finding of willful and persistent misconduct under 38 C.F.R. 
§ 3.12(d)(4).  Moreover, based on the fact that the appellant 
remained absent without authorization for two periods of time 
for over 3 months each, such absences are not considered to 
be minor offense.  Likewise, his other offenses coupled with 
the periods of AWOL and committed over a relatively short 
period of time, are the type that would interfere with one's 
military duties by precluding one's performance of those 
duties.  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  
As such, they cannot be characterized as minor offenses.

The question then remains whether the appellant was insane at 
the time he committed the offenses for which he was 
ultimately discharged.  The insanity exception to veterans 
benefits bar for discharge under less than honorable 
conditions due to willful and persistent misconduct requires 
only insanity at the time of the commission of the offense or 
offenses leading to a person's discharge, not a causal 
connection between insanity and the misconduct.  See Struck 
v. Brown, 9 Vet. App. 145, 154 (1996).  In addition, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court) has stated that 38 U.S.C. § 
5303(b) and 38 C.F.R. § 3.354 require that the insanity must 
be such that it legally excuses the acts of misconduct.  
Cropper.  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § .354 (1999).

The record reflects that the appellant was medically found to 
have an unstable personality during service, but he was not 
deemed to be insane or incompetent at that time.  Post-
service, the appellant has been diagnosed as having PTSD, 
but, again, he has not been diagnosed as being insane or 
incompetent.  Moreover, the post-service diagnoses do not 
reflect that the appellant was insane at the time of 
commission of the offenses during service.  See Helige v. 
Principi, 4 Vet. App. 32, 34 (1993).  In sum, there is no 
evidence that the appellant was insane at the time he 
committed the offenses that ultimately led to his discharge 
under conditions other than honorable.  

The Board notes that although the appellant was initially 
misinformed in the December 1980 letter regarding his 
upgraded discharge, but he was properly notified in June 1982 
that his upgraded discharge had not been affirmed.  This 
action was unfortunate, but it does not change the underlying 
negative determination by the Discharge Review Board.  

In light of the fact that the appellant's inservice 
misconduct was willful and persistent, and the record lacks 
medical evidence that the appellant was insane at the time he 
committed the offenses causing his discharge, the Board 
concludes that the appellant's discharge from service was 
under dishonorable conditions, and constitutes a bar to VA 
benefits (exclusive of health care under Chapter 17, Title 
38, United States Code) under 38 U.S.C.A. § 5303 and 38 
C.F.R. § 3.12.  


ORDER

The appeal was denied.  



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

